Citation Nr: 0010847	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  95 - 02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of fractures of the left (minor) 
radius and ulna with internal fixation, including on an 
extraschedular basis.  

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a right bunionectomy, including on 
an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran has verified active service from February 1968 to 
September 1969, and from July 1970 to service retirement in 
February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1990, 
September 1994, and October 1995 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

This case was previously before the Board in November 1996, 
and was Remanded to the RO for additional development of the 
evidence and readjudication of the veteran's claims.  In 
addition, the RO was instructed to review the effective date 
of the 10 percent disability ratings assigned for the 
disabilities at issue.  While the claim was in Remand status 
at the RO, a rating decision of June 1999 assigned earlier 
effective dates of March 1, 1990, the date following service 
separation, for the assignment of 10 percent evaluations for 
those disabilities.  This case thus addresses the assignment 
of an initial rating for disability following an initial 
award of service connection for postoperative residuals of 
fractures of the left (minor) radius and ulna with internal 
fixation and for postoperative residuals of a right 
bunionectomy.  Therefore, the Board will review the medical 
evidence of record as it pertains to the disabilities at 
issue from the date of the initial rating evaluations.  
Fenderson v. West, 12 Vet. App.  119 (1999). 


FINDINGS OF FACT

1.  The veteran's claims for increased ratings for his 
service-connected postoperative residuals of fractures of the 
left radius and ulna with internal fixation and for 
postoperative residuals of a right bunionectomy are plausible 
because they are capable of substantiation.  

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  Effective March 1, 1990, and subsequently, the veteran's 
service-connected postoperative residuals of fractures of the 
left radius and ulna with internal fixation were manifested 
by complaints of occasional pain, and fatigue and restricted 
mobility on prolonged use, without objective clinical 
findings of a compensable loss of motion, neurovascular 
abnormality, dysfunction, residuals, or other evidence of 
disability of the left forearm.  

4.  Effective March 1, 1990, and subsequently, the veteran's 
service-connected postoperative residuals of a right 
bunionectomy were manifested by the normally expected 
residuals of a Keller bunionectomy, without evidence of 
infection, instability, deformity, or other evidence of any 
pathology or disability that would cause the veteran any 
disability or need for treatment or care; more than moderate 
residuals of a foot injury are not shown  

5.  The veteran's service-connected postoperative residuals 
of fractures of the left radius and ulna with internal 
fixation and postoperative residuals of a right bunionectomy 
present no exceptional or unusual disability picture such as 
interference with employability or frequent hospitalizations.


CONCLUSIONS OF LAW

1.  The veteran's claims for increased ratings for his 
service-connected postoperative residuals of fractures of the 
left radius and ulna with internal fixation and postoperative 
residuals of a right bunionectomy are well grounded because 
they are plausible and capable of substantiation.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (1999).

2.  The criteria for a rating in excess of 10 percent for 
service-connected postoperative residuals of fractures of the 
left radius and ulna with internal fixation are not met on or 
after March 1, 1990.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. §3.321(b)(1), Part 4, §§ 4.1-4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5215 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for service-connected postoperative residuals of a 
right bunionectomy are not met on or after March 1, 1990.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. 
§3.321(b)(1), Part 4, §§ 4.1-4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (1999).

4.  The veteran's service-connected postoperative residuals 
of fractures of the left radius and ulna with internal 
fixation and postoperative residuals of a right bunionectomy 
present no exceptional or unusual disability picture such as 
to warrant an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issues on appeal have been properly developed and that 
the statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has been afforded a personal hearing 
before a Hearing Officer at the RO, and that he underwent 
comprehensive VA orthopedic, neurologic, and radiographic 
examinations in connection with his claims in May 1990, in 
July 1994, in June 1997, and in July 1998.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
postoperative residuals of fractures of the left radius and 
ulna with internal fixation 
and his postoperative residuals of a right bunionectomy.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the postservice medical record is 
not adequate for rating purposes.  Moreover, the case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to those disabilities other than a specific review 
of the veteran's injuries and initial treatment for purposes 
of establishing the nature and extent of those injuries.  

I.  Evidentiary and Procedural History

The veteran's service medical records show that while on 
active duty in 1979, he underwent an open reduction and 
internal fixation of fractures of the radius and ulna bones 
of his left (minor) forearm.  He was given a permanent 
profile prohibiting push-ups and lifting more than 40 pounds 
with the left upper extremity.  His service retirement 
examination in November 1989 noted scars of the left forearm 
secondary to fractures.  

The service medical records further show that in January 
1989, the veteran underwent a Keller-Brandeis arthroplasty 
bunionectomy of the right foot, hypertrophied bone and 
cartilage was removed medially, dorsally, and laterally from 
the head and base of the first metatarsal, the proximal 
phalanx base was partially removed, and Kirschner-wire 
fixation was placed.  Postoperative X-rays revealed an 
osteotomy and resection of the base of the first proximal 
phalanx, and a metallic wire bridging the metatarsophalangeal 
joint of that digit.  The veteran was released in good 
condition the second postoperative day, ambulatory with 
crutches.  The diagnoses were hallux rigidus, right foot; and 
bunion.  In December 1989, the Chief of the Podiatry Service, 
USAF Medical Center, Wright-Patterson Air Force Base, stated 
that the veteran had been under his care for a bunion 
deformity of the right foot, degenerative joint disease, and 
an impacted surgical pin.  The veteran again underwent 
surgery in December 1989 to remove a broken K-wire and for a 
right great toe joint resection.  He was retained on active 
duty for an additional surgery in February 1990 to remove the 
K-wire from the right great toe.  The veteran was released 
from active duty in February 1990, while under ongoing 
treatment for his postoperative residuals of a right 
bunionectomy at Fort Campbell, Kentucky.  

In March 1990, the veteran filed an original claim for 
service connection for conditions which included 
postoperative residuals of fractures of the left radius and 
ulna with internal fixation and postoperative residuals of a 
right bunionectomy.  

A report of VA orthopedic examination, conducted in May 1990, 
showed findings of a 7-inch by 1-inch scar on  the volar 
surface of the left forearm, a 6-inch scar on the ulnar side 
of the left forearm, and a 5 degree loss of flexion, a 5-
degree loss of supination, and a 10 degree loss of pronation 
in the left forearm.  Range of motion was normal in the left 
wrist.  Evidence of surgery was seen on the dorsum of the 
right great toe, with some shortening of that toe, and 
reduced flexion at the metatarsophalangeal and 
interphalangeal joints.  X-rays of the left arm showed old 
healed fractures of the mid radius and ulna with a metal 
plate, in good alignment and with no dislocation.  X-rays of 
the feet revealed a partial resection of the proximal phalanx 
of the right great toe, with mild degenerative change, 
apparently in the left fourth toe.  On VA neurological 
examination, the veteran stated that he could lift 40 pounds 
and walk about a mile.  His gait was normal, and no focal 
motor weakness, muscle atrophy, or sensory loss was found in 
the upper or lower extremities.  He could squat, duck walk, 
and walk on heels and toes.  The pertinent orthopedic 
diagnosis were status post fracture of the left radius and 
ulna with internal fixation and limitation of motion of the 
left elbow; and status post bunionectomy times two, with 
residual shortening, limitation of motion at the 
metatarsophalangeal and interphalangeal joints, and 
degenerative joint disease.

A rating decision of July 1990 granted service connection for 
postoperative residuals of fractures of the left radius and 
ulna with internal fixation and for postoperative residuals 
of a right bunionectomy, effective from the date following 
service separation, and assigned noncompensable evaluations.  
A timely Notice of Disagreement was filed in November 1990, 
stating that the veteran disagreed "with the ENTIRE RATING 
DECISION of July 16, 1990, and ask[ed] for a Statement of the 
Case (emphasis in original)."  The veteran further raised 
the additional issue of entitlement to service connection for 
allergic rhinitis.  A rating decision of January 1991 granted 
the claim of entitlement to service connection for allergic 
rhinitis and further included the following words:  "This 
Rating Decision will satisfy the Notice of Disagreement 
previously recognized."  The veteran was notified of the 
grant of service connection for allergic rhinitis by letter 
of February 11, 1991, which stated, in pertinent part:  "The 
benefit you requested have [sic] been granted without further 
appellate review.  If no reply is received within 30 days, it 
will be assumed that this grant of service connection meets 
your contentions and your notice of disagreement will be 
withdrawn.  You may reactivate your appeal any time during 
the remainder of the appeal period."  

On May 14, 1994, the veteran submitted additional medical 
evidence in connection with his claims, including treatment 
records from Selfridge Air National Guard infirmary showing 
follow-up care for this postoperative right great toe 
disability between January 1990 and September 1993.  The 
veteran's right great toe incision was well-healed and 
without signs of infection.  In September 1993, the veteran 
complained of left forearm pain and limitation of motion of 
the right great toe, and asked the Selfridge Air National 
Guard infirmary to refer him for an examination.  

An initial evaluation from Physical Therapy Services, Macomb 
Hospital Center, dated in February 1990, cited the veteran's 
complaints of lack of motion in his right great toe, 
occasional pain and tenderness after physical and 
recreational activities, and decreased balance.  A healed 
incision, with swelling and limitation of motion of the right 
great toe was present, but the veteran was able to ambulate 
independently and weight-bearing was equal on both lower 
extremities.  

A report of VA orthopedic examination, conducted in July 
1994, cited the veteran's statement that his left forearm 
aches sometimes; that he can't lift more than 40 pounds; and 
that his right great toe is shorter and affects his balance.  
Examination revealed a 7.5-inch scar on the volar left 
forearm and a 6-inch scar on the dorsal left forearm from 
open reduction of fractures.  Range of motion of the left 
elbow was to 140 degrees of flexion, while left wrist motion 
was to a full 90 degrees on supination and pronation and 
pain-free against resistance.  X-rays revealed old healed 
fractures of the left radius and ulna with internal fixation.  
The diagnosis was status post fractures of the left radius 
and ulna with open reduction and internal fixation.  

A report of VA podiatry examination, conducted in July 1994, 
cited the veteran's subjective complaints of pain in the 
right great toe periodically when walking.  Examination 
revealed that the right great toe appeared shorter than the 
left, and a healed scar was seen in the area of the right 
first metatarsophalangeal joints, bilaterally.  Range of 
motion of the right hallux was to 10 degrees, without pain.  
The diagnoses included status post bunionectomy, right; and 
hallux limitus, with shortened right hallux; and a propulsive 
gait.  

A rating decision of September 1994 denied compensable 
ratings for the veteran's service-connected postoperative 
residuals of fractures of the left radius and ulna with 
internal fixation and his postoperative residuals of a right 
bunionectomy.  The veteran appealed that decision.  

In November 1994, the veteran submitted duplicate copies of 
his service medical records and duplicate copies of 
outpatient treatment records previously submitted from 
Selfridge Air National Guard infirmary.  Additional treatment 
records from Selfridge Air National Guard infirmary, dated in 
November 1991, show that the veteran was seen after falling 
on his left hand while playing racketball in the gym.  
Treatment records dated in March 1993 show that the veteran 
jammed his right fourth finger while playing racketball.  X-
rays were negative.  In June 1994, the veteran was seen for 
complaints of left forearm pain and right foot cramping.  
There were no findings and no diagnosis.  In October 1994, a 
referral to the VA medical center cited a medical history of 
the veteran's left forearm and right great toe problems.  

A personal hearing was held before a Hearing Officer at the 
RO in June 1995.  The veteran testified, in pertinent part, 
that he was employed on a full-time basis as a logistician; 
that he was right-handed; that sometimes his left [fore]arm 
will ache for no reason; that sometimes his left arm gets 
tired; that he is not supposed to lift more than 40 pounds 
with his left arm; that he occasionally experiences 
impairment of gripping power; that his right great toe is 
shorter than the left, is limited in motion, and causes 
balance problems; that he is unable to play racketball and 
has not attempted to walk more than a half-mile; that his 
right great toe occasionally throbs; and that he takes 
Motrin.  A transcript of his testimony is of record.

A report of VA examination, conducted in August 1995, 
disclosed well-healed scars of the left forearm, limitation 
of left wrist dorsiflexion to 35 degrees, palmar flexion to 
40 degrees, radial deviation to 10 degrees, and ulnar 
deviation to 20 degrees, without pain on motion.  A moderate 
bony deformity of the right great toe was noted, with almost 
no motion in the joint.  X-rays revealed osteotomy changes in 
the right first metatarsophalangeal joint, and degenerative 
changes in the interphalangeal joints of the first toe, 
bilaterally.  X-rays of the left forearm revealed surgical 
fixation plates and screws overlying the diaphysis of the 
radius and ulna.  The diagnoses included radiologic and 
clinical evidence of bunionectomy on the right; evidence of 
old fracture of the left radius and ulna with internal 
fixation; and osteoarthritis of the first metatarsophalangeal 
[sic] joints, bilaterally.  

A Hearing Officer's Decision, dated in October 1995, granted 
increased ratings of 10 percent each for the veteran's 
service-connected postoperative residuals of fractures of the 
left radius and ulna with internal fixation and his 
postoperative residuals of a right bunionectomy, effective 
May 14, 1994.  That decision was implemented by rating action 
of October 1995, and the veteran was notified by Supplemental 
Statement of the Case, dated in October 1995.  The veteran 
filed a Notice of Disagreement as to the effective date of 
increase, noting that he had filed his claims in March 1990; 
that he had appealed the rating decision of July 1990; and 
that he had never missed a filing date.  

A Statement of the Case was issued in November 1995 
addressing the appeal for effective dates prior to May 14, 
1994, for the assignment of increased evaluations for the 
veteran's postoperative residuals of fractures of the left 
radius and ulna with internal fixation and his postoperative 
residuals of a right bunionectomy.  

This case initially came before the Board in November 1996.  
Upon review the Board determined that a timely Notice of 
Disagreement was filed in response to the rating decision of 
July 1990 which granted service connection for the 
disabilities, at issue and assigned noncompensable 
evaluations.  The Board further construed that disagreement 
to include the noncompensable disability ratings assigned for 
the veteran's postoperative residuals of fractures of the 
left radius and ulna with internal fixation and postoperative 
residuals of a right bunionectomy; and that the appeal 
initiated by the veteran with his Notice of Disagreement of 
November 1990 remained pending.  

In addition, the Board found that the veteran was entitled to 
additional VA orthopedic, neurologic, and podiatry 
examinations by board-certified examiners to determine the 
current nature and extent of impairment from his 
postoperative residuals of fractures of the left radius and 
ulna with internal fixation and his postoperative residuals 
of a right bunionectomy, to include matters of bone fusion 
and ankylosis; impairment of balance and propulsion; loss or 
limitation of motion; malunion or malalignment; motor, 
sensory, or reflex deficit; and matters of weakened movement, 
excess fatigability, incoordination, and loss of function due 
to pain on use or during flare-ups, as provided by  38 C.F.R. 
Part 4, §§ 4.40, 4.45, and 4.59.  Further, the examining 
physicians were to be asked to express an opinion, with 
complete rationale, as to whether it is more probable than 
not that any degenerative or traumatic arthritis of the 
veteran's right great toe or left arm or wrist shown present 
was caused or worsened by the veteran's service-connected 
postoperative residuals of fractures of the left radius and 
ulna with internal fixation and his postoperative residuals 
of a right bunionectomy.

Outpatient treatment records from Selfridge Air National 
Guard Base, dated from December 1994 to January 1997, 
disclosed no complaint, treatment , findings, or diagnosis of 
a left arm or right great toe disability.  

A report of VA orthopedic examination, conducted in June 
1997, cited the veteran's medical history, and noted that he 
had worked full-time as a civilian for three years after 
service retirement, without restrictions, doing exactly the 
same job as he did in service; and that he currently is doing 
similar work for a defense contractor.  Examination of the 
left forearm revealed a 19 mm. incisional scar over the volar 
radial surface and a 16 mm. scar over the dorsal surface, 
without drainage, deformity, wasting, complication, problem, 
or difficulty.  Full flexion of the elbows to 145 degrees was 
present, while full extension was present on the right and 
plus 5 degrees extension was found on the left.  Both 
forearms pronated to 45 degrees and supinated to 75 degrees, 
and both forearms were normal except for the left forearm 
scars previously noted.  Grip strength, neurovascular status, 
callus formation, and circumferential measurements in the 
upper extremities were normal and symmetrical, no tingling, 
weakness, or other dysfunction of the left forearm was found, 
and Tinel's, Levan's, Phalen's, and Allen's tests were 
negative, bilaterally.  No epicondylitis, cubital syndrome, 
or degenerative changes were found in either elbow.  X-rays 
revealed two plates in the left mid-forearm, completely 
healed, without evidence of graft, shortening, deformity, 
wasting, or arthritis of the elbow, and the left wrist and 
hand were normal.  The orthopedic examiner stated that there 
was no evidence that the veteran's left forearm was 
productive of loss of motion, neurovascular abnormality, 
dysfunction, or residuals, and that he had no disability in 
his left forearm.  

The report of orthopedic examination of the feet likewise 
cited the veteran's history of right great toe surgeries 
during active service, and his current complaints of 
limitation of motion, occasional pain, and balance problems.  
Examination of the right great toe revealed no evidence of 
infection, deformity, or wasting.  A 7 mm. incisional scar 
was seen at the dorsal first metatarsophalangeal joint; 
dorsal and plantar flexion of the right great toe were each 
to 5 degrees; and a significant shortening of the right great 
toe was present consistent with a Keller bunionectomy.  The 
veteran could squat with heels to buttocks, with both heels 
up.  X-rays of the left foot were normal, while X-rays of the 
right foot revealed residuals of a Keller bunionectomy which, 
in itself causes shortening.  There were normal osseous 
margins at the site of the previous osteotomy.  The 
orthopedic examiner stated that there was no evidence or any 
dysfunction or abnormality with the shortened toe; that it 
needed no further treatment; and that there was no evidence 
of any complicating factor.  

A report of VA podiatry examination, conducted in June 1997, 
cited clinical findings of two healed, non-tender surgical 
scars on the dorsum of the right first metatarsophalangeal 
joint, with shortening of that toe compared to the left.  
Dorsiflexion of the right hallux was to 5 to 10 degrees 
passively, with no discernible active motion.  Muscle 
strength was essentially normal except for weakness in the 
right extensor hallucis longus and flexor hallucis longus.  
No imbalance was noted during gait, nor was any imbalance 
shown upon standing.  X-rays of the right foot disclosed a 
previous osteotomy deformity in the first metatarsophalangeal 
joint with normal osseous margins, and the remainder of the 
osseous and articular structures were intact.  The diagnosis 
was status post resection arthroplasty of the right hallux 
with some decreased muscle strength.  The examiner stated 
that the veteran's right foot problems would not preclude his 
employability, and that it was not possible to connect any 
degenerative or traumatic arthritic changes in the veteran's 
feet to his postoperative bunionectomy.  

A report of VA orthopedic examination, conducted in July 
1998, incorporated the findings on the previous orthopedic 
examination in June 1997.  On current examination, the 
veteran stated that he has no current left forearm symptoms 
now other than an occasional "throb", and no other 
complaints involving the left upper extremity.  Current X-
rays of the left forearm showed both fractures anatomically 
aligned, without change, and revealed no signs of progressive 
change of any kind.  With respect to his right great toe, the 
veteran noted recent mid-foot discomfort in both feet, more 
on the left than on the right, with no history of trauma.  He 
reported no current right foot symptoms, while noting a 
history of some stiffness in the top part of his right great 
toe.  Examination revealed that the veteran had no difficulty 
with his gait; that he walked with normal power; that he 
could walk heel-to-toe and toe-to-heel; that his shoes were 
old and without braces, internal supports, or inserts; and 
that they showed no abnormal wear pattern.  The examiner 
stated that the veteran's right foot showed normally expected 
residuals of a Keller bunionectomy, without evidence of 
infection, instability, or deformity, and that there had been 
no significant change in findings since the previous 
examination.  He further stated that in his opinion there was 
no evidence of any pathology or disability that would change 
from time to time or would cause the veteran any disability 
or need for treatment or care.  

A report of VA podiatry examination, conducted in July 1998, 
reported finding which were identical to those found on the 
June 1997 podiatry examination.  The examiner noted that 
there was no pain on palpation of the heels, arches, and 
metatarsophalangeal joints.  Observation of the veteran's 
gait, it was noted that neither hallux appeared to make 
ground purchase, but his [ambulatory] cadence was within 
normal limits and there was no evidence of limitation of 
gait.  The pertinent diagnoses included status post right 
bunionectomy, a propulsive right hallux, and decreased range 
of motion, right hallux.  The examiner stated that the 
veteran's foot conditions would not preclude his 
employability.  

A report of VA neurological examination, conducted in July 
1998, found that the veteran's station and gait were normal; 
that all muscle groups exhibited normal strength, tone, and 
coordination; that sensory examination was intact, reflexes 
were symmetric, and plantars were downgoing.  The diagnosis 
was no neurologic disability related to fracture of the left 
radius and ulna, and no neurologic disability related to 
employability.  

A rating decision of June 1999, determined that there was 
clear and unmistakable error in the Hearing Officer's 
decision of October 5, 1995, in assigning an effective date 
of May 14, 1994, for the increased ratings of 10 percent each 
for the veteran's postoperative residuals of fractures of the 
left radius and ulna with internal fixation and his 
postoperative residuals of a right bunionectomy.  It was 
further determined that the rating decision of July 1990 was 
not final; that the veteran's appeal for compensable ratings 
had remained pending at the time of the Hearing Officer's 
decision; and that the veteran's postoperative residuals of 
fractures of the left radius and ulna with internal fixation 
and his postoperative residuals of a right bunionectomy had 
been a problem since service separation.  Accordingly, the 
effective date for the grant of increased ratings of 10 
percent was made effective March 1, 1990, the day following 
service retirement.  The denial of ratings in excess of 10 
percent for those disabilities was continued.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  

The Board notes that this case addresses the assignment of 
initial ratings for disability following an initial award of 
service connection for postoperative residuals of fractures 
of the left radius and ulna with internal fixation and 
postoperative residuals of a right bunionectomy.  In such 
cases, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disabilities 
at issue from March 1, 1990, the effective date of the 
initial rating evaluations.  Fenderson, id.
Postoperative Residuals of Fractures of the Left Radius and 
Ulna with Internal Fixation

The veteran's service-connected postoperative residuals of 
fractures of the left radius and ulna with internal fixation 
are currently rated as 10 percent disabling under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5215, which provides a 10 percent evaluation where 
dorsiflexion of the major or minor wrist is limited to less 
than 15 degrees.  The RO has also considered the evaluation 
of the veteran's postoperative residuals of fractures of the 
left radius and ulna with internal fixation under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
(DC) 5003 (degenerative arthritis), DC 5010 (traumatic 
arthritis), DC 5205 (ankylosis of the elbow), DC 5206 
(limitation of flexion of the forearm), DC 5207 (limitation 
of extension of the forearm), DC 5208 (limitation of flexion 
of the forearm to 100 degrees and limitation of extension of 
the forearm to 45 degrees), DC 5209 (other impairment of the 
elbow), DC 5210 (nonunion of the radius and ulna), DC 5212 
(impairment of the radius), DC 5213 (impairment of supination 
and pronation), and DC 5214 (ankylosis of the wrist).  

The Board notes, however, that the most recent examination 
reveals no evidence of degenerative arthritis or traumatic 
arthritis associated with the service-connected left forearm 
disability, no evidence of ankylosis of the elbow, no 
limitation of flexion or extension of the forearm, no other 
impairment of the elbow, no evidence of nonunion of the 
radius and ulna, no impairment of the radius, no impairment 
of supination and pronation, and no evidence of ankylosis of 
the wrist.  Therefore, evaluation of the veteran's 
postoperative residuals of fractures of the left radius and 
ulna with internal fixation under other potentially 
applicable diagnostic codes, including 5003, 5205, 5206, 
5207, 5208, 5209, 5210, 5212, 5213, or 5214, would not yield 
a higher rating evaluation for that disability.  

The Board notes that a report of VA examination, conducted in 
August 1995, disclosed limitation of left wrist dorsiflexion 
to 35 degrees, palmar flexion to 40 degrees, radial deviation 
to 10 degrees, and ulna deviation to 20 degrees, and that 
such was the basis for the increased rating of 10 percent 
awarded by the Hearing Officer's decision of October 1995.  
However, the Board notes that review of the veteran's entire 
medical records reveals no similar findings on previous 
service or VA examinations, and that no such findings were 
replicated on subsequent service department or VA orthopedic 
or neurological examinations.  Rather, the 10 percent 
evaluation assigned for the veteran's left arm disability is 
currently based upon complaints of occasional pain, and 
fatigue and restricted mobility on prolonged use, as 
contemplated by  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 
(1999).  Further, the longitudinal medical record, including 
the VA examination in May 1990, does not demonstrate clinical 
findings or other evidence sufficient to warrant a rating in 
excess of the currently assigned 10 percent evaluation at any 
time subsequent to service retirement.  

To that point, the record shows that in June 1997, the VA 
orthopedic examiner stated that there was no evidence that 
the veteran's left forearm was productive of loss of motion, 
neurovascular abnormality, dysfunction, or residuals, and 
that the veteran had no disability in his left forearm.  In 
July 1998, the veteran stated that he has no current left 
forearm symptoms now other than an occasional "throb", and 
no other complaints involving the left upper extremity.  
Further, in July 1998, the VA neurological examiner stated 
that all muscle groups exhibited normal strength, tone, and 
coordination; that sensory examination was intact and 
reflexes were symmetric, and the diagnosis was no neurologic 
disability related to fracture of the left radius and ulna.  
The July 1998 orthopedic examination report stated that there 
had been no significant change in findings since the previous 
examination; that there was no evidence of any pathology or 
disability that would change from time to time or would cause 
the veteran any disability or need for treatment or care; and 
that current X-rays of the left forearm showed both fractures 
anatomically aligned, without change, and revealed no signs 
of progressive change of any kind.  

Based upon the foregoing, the Board finds that a rating in 
excess of 10 percent is not warranted during any period from 
March 1, 1990 to the present.  Accordingly, the claim for a 
rating in excess of 10 percent for postoperative residuals of 
fractures of the left radius and ulna with internal fixation 
is denied.  

Postoperative Residuals of a Right Bunionectomy

The veteran's service-connected postoperative residuals of a 
right bunionectomy are 
currently rated as 10 percent disabling under the provisions 
of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5284, which 
provides a 30 percent evaluation where foot injuries are 
severe, a 20 percent evaluation where foot injuries are 
moderately severe, and a 10 percent evaluation where foot 
injuries are moderate.  The RO has also considered the 
evaluation of the veteran's postoperative residuals of a 
right bunionectomy under the provisions of  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes (DC) 5003 (degenerative arthritis), 
DC 5010 (traumatic arthritis), DC 5276 (acquired flatfoot), 
DC 5277 (bilateral weak feet), DC 5278 (acquired clawfoot), 
DC 5279 (metatarsalgia, anterior), DC 5280 (hallux valgus, 
unilateral), DC 5281 (hallux rigidus, unilateral, severe), DC 
5282 (hammer toe), and DC 5283 (malunion or nonunion of the 
tarsal or metatarsal bones).  

However, there is no current evidence of degenerative or 
traumatic arthritis of the right great toe, and the record 
shows that a medical professional discounted the possibility 
that any degenerative or traumatic arthritis which might be 
shown was related to the veteran's postoperative residuals of 
a right bunionectomy.  Further, there is no competent medical 
evidence establishing the current presence of acquired 
flatfoot, bilateral weak feet, an acquired clawfoot, anterior 
metatarsalgia, hammertoe, unilateral hallux valgus, or 
unilateral hallux rigidus.  Further, an evaluation based upon 
malunion or nonunion of the tarsal or metatarsal bones would 
not warrant a rating in excess of 10 percent in the absence 
of moderately severe residuals.  

While the veteran was shown in service to have a bunion 
deformity, hallux rigidus, and degenerative joint disease of 
the right great toe, he subsequently underwent two surgical 
procedures and another for the removal of a K-wire, and there 
has been no postservice showing of arthritis of the right 
great toe joints.  Further, the X-rays taken in June 1997 and 
in July 1998 show that there are normal osseous margins at 
the site of the previous osteotomy, with no evidence of 
arthritis.  The podiatry examiner stated that it was not 
possible to connect any degenerative or traumatic changes of 
the feet to the veteran's bunionectomy.  

The record in this case reflects no treatment for 
postoperative residuals of a right bunionectomy after 1991.  
The subsequent outpatient entries from the Selfridge Air 
National Guard infirmary in 1993 and in 1994 are shown to be 
in aid of the veteran's desire to obtain a further VA 
evaluation, and reflect nothing more than a medical history 
and symptom statement presented by the veteran.  The Board 
further notes that, despite his testimony concerning 
limitations placed upon him by his postoperative residuals of 
a right bunionectomy, the veteran was seen at Selfridge Air 
National Guard infirmary in November 1991 after falling on 
his left hand while playing racketball in the gym.  Other 
treatment records from that same source, dated in March 1993, 
show that the veteran jammed his right fourth finger while 
playing racketball.  

Further, in June 1997, the VA orthopedic examiner stated that 
there was no evidence or any dysfunction or abnormality with 
the veteran's shortened right toe; that it needed no further 
treatment; and that there was no evidence of any complicating 
factor.  The VA podiatry examiner in June 1997 stated that 
the veteran's right foot problems would not preclude his 
employability, and that it was not possible to connect any 
degenerative or traumatic arthritic changes in the veteran's 
feet to his postoperative bunionectomy.  

On VA orthopedic examination  in July 1998, the veteran 
reported no current right foot symptoms, while noting a 
history of some stiffness in the top part of his right great 
toe.  Examination revealed that the veteran had no difficulty 
with his gait; that he walked with normal power; that he 
could walk heel-to-toe and toe-to-heel; that his shoes were 
old and without braces, internal supports, or inserts; and 
that they showed no abnormal wear pattern.  The examiner 
stated that the veteran's right foot showed normally expected 
residuals of a Keller bunionectomy, without evidence of 
infection, instability, or deformity, and that there was no 
evidence of any pathology or disability that would change 
from time to time or would cause the veteran any disability 
or need for treatment or care.  On VA podiatry examination in 
July 1998, the examiner stated that the veteran's foot 
conditions would not preclude his employability, while a July 
1998 VA neurological examination found that the veteran's 
station and gait were normal.  

Based upon the foregoing, the Board concludes that the 
veteran's postoperative residuals of a right bunionectomy 
does not warrant a rating in excess of 10 percent under the 
current diagnostic code at any time on or after March 1, 
1990, nor would evaluation of that disability under any other 
potentially applicable diagnostic code yield a higher rating 
evaluation during that period.  Accordingly, the claim for a 
rating in excess of 10 percent for postoperative residuals of 
a right bunionectomy are not met, and that claim is denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board notes that the RO has denied an extraschedular 
rating for the disabilities at issue.  The Board finds 
nothing in the current record to suggest that the schedular 
ratings are inadequate, nor has the veteran alleged that he 
is entitled to an extraschedular rating.  Further, the record 
in this case presents no evidence or argument to reasonably 
indicate that the provisions of  38 C.F.R. §3.321(b)(1) 
(1999) are potentially applicable, and there is no evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Accordingly, an extraschedular rating for the disabilities at 
issue is denied.

In addition, there is no competent medical evidence in the 
record stating that the veteran is unemployable due to 
service-connected disability, or that vocational 
rehabilitation is infeasible, and the veteran has not 
testified that he is unable to obtain employment due to 
service-connected disability.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, §§ 4.16(b) (1999).  


ORDER

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of fractures of the left (minor) 
radius and ulna with internal fixation, including on an 
extraschedular basis, is denied.  

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a right bunionectomy, including on 
an extraschedular basis, is denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 
- 17 -


- 1 -


